Citation Nr: 1456480	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  11-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C. § 1151 for arthrofibrosis, status post total left knee replacement.

2.  Entitlement to service connection for a left hip disability, as secondary to the claimed arthrofibrosis, status post total left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's arthrofibrosis, status post total left knee replacement, is due to VA treatment in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the treatment.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for the entitlement to compensation under 38 U.S.C. § 1151 for arthrofibrosis, status post total left knee replacement, have been met. 38 U.S.C. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to compensation under 38 U.S.C. section 1151 for arthrofibrosis, status post total left knee replacement.  He essentially contends that his current arthrofibrosis, status post left total knee replacement, resulted from negligent medical treatment he received from VA between February 20, 2009 to March 6, 2009.  Specifically, the Veteran asserts that after his February 20, 2009 total knee arthroplasty of the left knee, his left leg was placed in an immobilizer from toe to hip for 17 days from February 20, 2009 to March 6, 2009, which resulted in arthrofibrosis of the left knee.  The Veteran has testified that the knee immobilizer was kept in place and not removed during his physical therapy sessions in the two weeks following his February 20, 2009 surgery.  He contends that his additional disability, arthrofibrosis, status post left total knee replacement, was the result of VA's negligent and improper care in the 17 days following his February 20, 2009 total left knee replacement. 

In pertinent part, section 1151 provides for compensation for a qualifying additional disability in the same manner as if such additional disability were service- connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and (2) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2014).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) . 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

The record reflects that the Veteran was scheduled for a left total knee replacement in February 2009.  A January 2009 signed VA informed consent form reflects that the Veteran was considered to have decision-making capacity, and he was advised that stiffness, pain, instability, weakness were known risks of the elected treatment and procedure.  The February 2009 VA operative report shows that the Veteran underwent a left total knee replacement on February 20, 2009 that lasted approximately three hours.  It was noted that a portable radiography of the Veteran's left knee was required due to a discrepancy in the instrument count.  The nurse report noted that a final count revealed one extra blade on the field and the x-ray film of the left knee was read as negative prior to the Veteran leaving the room.  The operation treatment note does not indicate whether post-operative range of flexion and extension were observed.  VA post-operative x-rays have consistently revealed well-aligned prostheses.  The Veteran has informed the Board that subsequent private diagnostic testing ruled out any periprosthetic infection.  

A February 21, 2009 VA physical therapy consultation report shows that the Veteran required treatment for mobilization and gait training following his left total knee replacement.  He was advised on the precautions of "universal knee immobilizer, wbat" of the left lower extremity.  The medical records reflect that the Veteran was initially prescribed ten session of physical therapy at home.  The Veteran reports that his left knee was immobilized in the extended position for 17 days following his February 20, 2009 surgery.  The Veteran reports that he was advised by the VA physical therapist not remove his left knee from the immobilizer until his follow-up appointment with his orthopedic specialist.  He further reports that during his physical therapy sessions at home, the knee immobilizer was never removed.  A March 6, 2009 VA orthopedic consultation report shows that the Veteran's knee immobilizer was intact and the surgery staples were removed.  It was noted that the Veteran had full extension on range of motion but his knee was "very stiff due to knee immobilizer."  He was advised to continue physical therapy for improvement of range of motion.  

An April 23, 2009 VA orthopedic consultation report shows that the Veteran walked with a limp and he had range of motion from 5 to 95 degrees.  It was noted that the Veteran was making progress on range of motion, but it was felt that his motion was diminishing.  He was scheduled to undergo a manipulation of the left knee.  A May 4, 2009 VA pre-operation report shows that the Veteran had left knee range of motion from 5 to 70 degrees, and following the manipulation under anesthesia, the post-operative findings showed he had range of motion from 5 to 110 degrees; however, he continued to complain of stiffness in his left knee and experienced reduced range of motion from zero to 90 degrees.  He was assessed with arthofibrosis status post left total knee replacement and advised that he will need another surgery on his left knee. 

The record contains various medical statements regarding the Veteran's additional disability, arthofibrosis, status post total left knee replacement, and subsequent manipulation under anesthesia.  Pertinently, an April 2011 private medical statement by Dr. R. H. discusses a review of the medical literature that indicates that stiffness is not a common problem following a total knee replacement and suggests that the Veteran's development of arthrofibrosis was not reasonably foreseeable development after a total knee replacement.  

The record next contains the report of a December 2011 VA medical opinion, in which the VA examiner opined that the Veteran's arthrofibrosis was not the result of carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care and surgical and medical treatment, and the development of arthrofibrosis following a total knee replacement was a known risk.  However, the VA examiner did not fully address the Veteran's contentions that he received improper treatment when his knee was placed in an immobilizer in the extended position for 17 days from February 20, 2009 to March 6, 2009 following his surgery and resulted in arthrofibrosis of the left knee. 

The record also contains an August 2012 private medical statement from Dr. M.L.S., in which he opines that the Veteran has additional disability, arthrofibrosis, which was the result of the VA treatment, which entailed 17 days of constant knee immobilizer treatment following his surgery.  Dr. S. further states that the use of an immobilizer is not the general standard of care after a total knee replacement, but Dr. S. did not provide a specific opinion on whether the VA's use of an immobilizer demonstrated carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

In light of the inconsistent evidence of record, the Board sought an additional medical opinion as to whether the claimed additional disability, arthrofibrosis, was proximately caused by his VA treatment following the February 20, 2009 surgery, to include the VA treatment of prescribing a constant knee immobilizer.

In August 2014, a VA physician, Dr. M.B., reviewed the record and provided an additional medical opinion.  Dr. M.B. concluded that he agreed with the private medical opinions that had been submitted by the Veteran in support of his claim.  He explained that the fact that the Veteran was put in a knee immobilizer for 17 days postoperatively and no range of motion exercises were begun would be a direct cause of the Veteran's postoperative arthrofibrosis.  Dr. M.B. acknowledged that once the arthrofibroris developed, his case was handled properly; however, Dr. M.B. indicated that the "die was cast with his initial seventeen day period of constant immobilization" and that the subsequent interventions were unsuccessful.

In light of these two competing reasoned opinions, the Board finds that the evidence of record for and against a finding that the Veteran's arthrofibrosis is due to fault on the part of VA is at least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board accordingly finds that the criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 have been met.  Benefits under 38 U.S.C. § 1151 for arthrofibrosis, status post knee replacement, are therefore allowed.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for arthrofibrosis, status post total left knee replacement, is granted.


REMAND

The Veteran is also seeking service connection for a left hip disorder, which he claims is secondary to the claimed arthrofibrosis, status post left knee replacement.  As compensation has now been awarded for the Veteran's arthrofibrosis, status post left knee replacement, the Board finds that an examination and opinion are necessary to decide the claim for service connection for a secondary left hip disorder.

Accordingly, this case is remanded for the following:

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his claim for a left hip disorder.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of the currently claimed left hip disorder.  The claims folder and a complete copy of this REMAND should be reviewed in conjunction with the examination.  The Veteran's lay history of symptomatology should also be recorded and considered, and all indicated studies should be performed.  The rationale for all opinions should be provided.  Specifically, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current left hip disorder is etiologically related to the Veteran's now service-connected left knee disorder.  The examiner should discuss both whether the left hip disorder was caused by left knee disorder and/or whether it has been permanently aggravated (worsened beyond normal progression) by the left knee disorder.  If aggravation is found, the degree of aggravation should be specifically identified, if possible.

3.  The RO/AMC should then readjudicate the claim for a left hip disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response in the event of the denial of any claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


